United States Court of Appeals
                    For the First Circuit


No. 01-1713

               GABRIEL FAGOT RODRIGUEZ, ET AL.,

                    Plaintiffs, Appellants,

                              v.

              THE REPUBLIC OF COSTA RICA, ET AL.,

                    Defendants, Appellees.


                         ERRATA SHEET


     The opinion of this Court issued July 15, 2002 should be
amended as follows:

     Line 18 on page 16 should be amended to read:  ". . .
discretionary authority in general, they maintain that the
Fourniers. . ."